per curiam:
Alicia Hutchinson vda. de Pedreira instó una acción contra Virgilio Vilomar Pacheco, la Martorani *302Motors, Inc. y su aseguradora Commercial Insurance Co., reclamándoles el pago de $41,370.75 por daños y perjuicios que alegó sufrió como resultado de un choque entre dos auto-móviles pertenecientes a la Martorani Motors, Inc., ocurrido el 19 de diciembre de 1959 en la Avenida Ponce de León de San Juan.
En el juicio quedó limitada la controversia a la cuantía de los daños y perjuicios que sufriera la adora. El 31 de agosto de 1961 se dictó sentencia concediendo a la demandante $12,000.00 por daños y perjuicios personales, $1,495.25 por gastos “médico hospitalarios” y $1,400.00 por honorarios de abogados.
Recurrieron ante nos los demandados. Por nuestra resolu-ción de 15 de marzo de 1963 decidimos revisar parcialmente el fallo recurrido “solamente en cuanto al punto de si el verda-dero montante — de los gastos ‘médico-hospitalarios’ — es de $1,495.00 ó del balance de $1,345.75 arrojado por los Exhibits 1, 2 y 3' de la parte demandante.”
La única evidencia documental admitida sobre el importe de esos gastos, está compuesta por esos tres Exhibits, que acreditan los siguientes gastos:
(1)A Landrón and Jiménez Radiology Group Inc. $ 40.00
(2) A Teresa R. Díaz, R.P.T. 143.00
(3) Al Hospital Presbiteriano .•... 162.75
(4) Al Dr. Marvin S. Cashion . 1,000.00
Total . $1,345.75
Detenidamente hemos examinado las 60 páginas de la transcripción de evidencia y de ellas no aparecen acreditados esos gastos en exceso de $1,345.75. Obviamente se incurrió en el leve error aritmético que señalan los recurrentes al fijarse en $1,495.25.

*303
Por todo ello se modifica la sentencia recurrida reduciendo la partida de $13,J¡,95.25 que concedió por daños y perjuicios a la suma de $13,34-5.75 y asi modificada,-se confirma.